
	
		I
		112th CONGRESS
		1st Session
		H. R. 192
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Ms. Woolsey (for
			 herself and Mr. Thompson of
			 California) introduced the following bill; which was referred to
			 the Committee on Natural
			 Resources
		
		A BILL
		To expand the boundaries of the Gulf of the Farallones
		  National Marine Sanctuary and the Cordell Bank National Marine Sanctuary, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Gulf of the Farallones and Cordell
			 Bank National Marine Sanctuaries Boundary Modification and Protection
			 Act.
		2.FindingsCongress finds the following:
			(1)The Gulf of the
			 Farallones extends approximately 100 miles along the coast of Marin and Sonoma
			 Counties of northern California. It includes approximately one-half of
			 California's nesting seabirds, rich benthic marine life on hard-rock substrate,
			 prolific fisheries, and substantial concentrations of resident and seasonally
			 migratory marine mammals.
			(2)Cordell Bank is
			 adjacent to the Gulf of the Farallones and is a submerged island with
			 spectacular, unique, and nationally significant marine environments.
			(3)These marine
			 environments have national and international significance, exceed the
			 biological productivity of tropical rain forests, and support high levels of
			 biological diversity.
			(4)These biological
			 communities are easily susceptible to damage from human activities, and must be
			 properly conserved for themselves and to protect the economic viability of
			 their contribution to national and regional economies.
			(5)The Gulf of
			 Farallones and the Cordell Bank include some of the United States richest
			 fishing grounds and support important commercial and recreational fisheries.
			 These fisheries are regulated by State and Federal fishery agencies and are
			 supported and fostered through protection of the waters and habitats of Gulf of
			 the Farallones National Marine Sanctuary and Cordell Bank National Marine
			 Sanctuary.
			(6)The report of the
			 Commission on Ocean Policy established by section 3 of the Oceans Act of 2000
			 (Public Law 106–256; 33 U.S.C. 857–19) calls for comprehensive protection for
			 the most productive ocean environments and recommends that they be managed as
			 ecosystems.
			(7)New scientific
			 discoveries by the National Marine Sanctuary Program support comprehensive
			 protection for these marine environments by broadening the geographic scope of
			 the existing Gulf of the Farallones National Marine Sanctuary and the Cordell
			 Bank National Marine Sanctuary.
			(8)Cordell Bank is at
			 the nexus of an ocean upwelling system, which produces the highest biomass
			 concentrations on the west coast of the United States.
			3.Policy and
			 purpose
			(a)PolicyIt
			 is the policy of the United States to protect and preserve living and other
			 resources of the Gulf of the Farallones and Cordell Bank marine
			 environments.
			(b)PurposeThe
			 purposes of this Act are the following:
				(1)To extend the
			 boundaries of the Gulf of the Farallones National Marine Sanctuary and the
			 Cordell Bank National Marine Sanctuary as described in section 5.
				(2)To strengthen the
			 protections that apply in the Sanctuaries.
				(3)To provide for the
			 education and interpretation for the public of the ecological value and
			 national importance of the Sanctuaries.
				(4)To manage human
			 uses of the Sanctuaries under this Act and the National Marine Sanctuaries Act
			 (16 U.S.C. 1431 et seq.).
				(c)Effect on
			 fishing activitiesNothing in this Act is intended to alter any
			 existing authorities regarding the conduct and location of fishing activities
			 in the Sanctuaries.
			4.DefinitionsIn this Act:
			(1)Cordell Bank
			 NMSThe term Cordell Bank NMS means the Cordell Bank
			 National Marine Sanctuary.
			(2)Farallones
			 NMSThe term Farallones NMS means the Gulf of the
			 Farallones National Marine Sanctuary.
			(3)SanctuariesThe
			 term Sanctuaries means the Farallones NMS and the Cordell Bank
			 NMS.
			(4)SecretaryThe
			 term Secretary means the Secretary of Commerce.
			5.National marine
			 sanctuary boundary adjustments
			(a)Gulf of the
			 Farallones
				(1)Boundary
			 adjustmentThe areas described in paragraph (2) are added to the
			 Farallones NMS described in part 922.80 of title 15, Code of Federal
			 Regulations, as in effect on the date of the enactment of this Act.
				(2)Areas
			 included
					(A)In
			 generalThe areas referred to in paragraph (1) are the
			 following:
						(i)All
			 submerged lands and waters, including living marine and other resources within
			 and on those lands and waters, from the mean high water line to the boundary
			 described in subparagraph (B).
						(ii)The
			 submerged lands and waters, including living marine and other resources within
			 those waters, within the approximately two-square-nautical-mile portion of the
			 Cordell Bank NMS (as in effect immediately before the enactment of this Act)
			 that is located south of the area that is added to Cordell Bank NMS by
			 subsection (b)(2), which are transferred to the Farallones NMS from the Cordell
			 Bank NMS.
						(B)Boundary
			 describedThe boundary referred to in subparagraph (A)(i)
			 commences from the mean high water line (referred to in this subparagraph as
			 the MHWL) at 39.00000 degrees north in a westward direction
			 approximately 29 nautical miles (referred to in this subparagraph as
			 nm) to 39.00000 north, 124.33333 west. The boundary then extends
			 in a southeasterly direction to 38.30000 degrees north, 124.00000 degrees west,
			 approximately 44 nm westward of Bodega Head. The boundary then extends eastward
			 to the most northeastern corner of the expanded Cordell Bank NMS at 38.30000
			 north, 123.20000 degrees west, approximately 6 nm miles westward of Bodega
			 Head. The boundary then extends in a southeasterly direction to 38.26390
			 degrees north, 123.18138 degrees west at the northwestern most point of the
			 current Gulf of the Farallones Boundary. The boundary then follows the current
			 northern Gulf of the Farallones NMS boundary in a northeasterly direction to
			 the MHWL near Bodega Head. The boundary then follows the MHWL in a
			 northeasterly direction to the commencement point at the intersection of the
			 MHWL and 39.00000 north. Coordinates listed in this subparagraph are based on
			 the North American Datum 1983 and the geographic projection.
					(b)Cordell
			 Bank
				(1)Boundary
			 adjustmentThe area described in paragraph (2) is added to the
			 existing Cordell Bank NMS described in part 922.80 of title 15, Code of Federal
			 Regulations, as in effect on the date of the enactment of this Act.
				(2)Area
			 included
					(A)In
			 generalThe area referred to in paragraph (1) consists of all
			 submerged lands and waters, including living marine and other resources within
			 those waters, within the boundary described in subparagraph (B).
					(B)BoundaryThe
			 boundary referred to in subparagraph (A) commences at the most northeastern
			 point of the Cordell Bank NMS boundary (as in effect immediately before the
			 enactment of this Act) at 38.26390 degrees north, 123.18138 degrees west and
			 extends northwestward to 38.30000 degrees north, 123.20000 degrees west,
			 approximately 6 nautical miles (referred to in this subparagraph as
			 nm) west of Bodega Head. The boundary then extends westward to
			 38.30000 degrees north, 124.00000 degrees west, approximately 44 nautical miles
			 west of Bodega Head. The boundary then turns southeastward and continues
			 approximately 34 nautical miles to 37.76687 degrees north, 123.75142 degrees
			 west, and then approximately 15 nm eastward to 37.76687 north, 123.42694 west
			 at an intersection with the current Cordell Bank NMS boundary. The boundary
			 then follows the current Cordell Bank NMS, which is coterminous with the
			 current Gulf of the Farallones boundary, in a northeasterly and the
			 northwesterly direction to its commencement point at 38.26390 degrees north,
			 123.18138 degrees west. Coordinates listed in this subparagraph are based on
			 NAD83 Datum and the geographic projection.
					(c)Inclusion in the
			 systemThe areas included in the Sanctuaries under subsections
			 (a) and (b) shall be managed as part of the National Marine Sanctuary System,
			 established by section 301(c) of the National Marine Sanctuaries Act (16 U.S.C.
			 1431(c)), in accordance with that Act.
			(d)Updated NOAA
			 chartsThe Secretary shall—
				(1)produce updated
			 National Oceanic and Atmospheric Administration nautical charts for the areas
			 in which the Sanctuaries are located, as modified by subsections (a) and (b);
			 and
				(2)include on those
			 nautical charts the boundaries of the Sanctuaries, as so modified.
				(e)Boundary
			 adjustmentsIn producing revised nautical charts required by
			 subsection (d) and in describing the boundaries in regulations issued by the
			 Secretary, the Secretary may make technical modifications to the boundaries
			 described in this section for clarity and ease of identification, as
			 appropriate.
			6.Prohibition of
			 oil and gas leasing and permittingNo lease or permit may be issued that
			 authorizes exploration, development, production, or transporting by pipeline of
			 minerals or hydrocarbons within the boundaries of the Sanctuaries, as modified
			 by subsections (a) and (b) of section 5.
		7.Management plans
			 and regulations
			(a)Draft
			 plansNot later than 24 months after the date of the enactment of
			 this Act, the Secretary shall complete a draft supplemental management plan for
			 each of the Sanctuaries, as modified by subsections (a) and (b) of section 5,
			 that—
				(1)focuses on
			 management of the areas of the Sanctuaries described in such subsections (a)
			 and (b); and
				(2)does not weaken
			 the resource protections in effect on the date of the enactment of this Act for
			 the Sanctuaries.
				(b)Revised
			 plans
				(1)Requirement to
			 reviseThe Secretary shall issue a revised management plan for
			 each of the Sanctuaries at the conclusion of the first management review for
			 the Sanctuaries initiated after the date of the enactment of this Act under
			 section 304(e) of the National Marine Sanctuaries Act (16 U.S.C. 1434(e)) and
			 issue such final regulations as may be necessary to implement such
			 plans.
				(2)Contents of
			 plansRevisions to the management plan for each of the
			 Sanctuaries under this section shall, in addition to matters required under
			 section 304(a)(2) of the National Marine Sanctuaries Act (16 U.S.C.
			 1434(a)(2))—
					(A)facilitate all
			 appropriate public and private uses of the national marine sanctuary to which
			 each respective plan applies consistent with the primary objective of sanctuary
			 resource protection;
					(B)establish temporal
			 and geographical zoning if necessary to ensure protection of the resources of
			 each of the Sanctuaries;
					(C)identify priority
			 needs for research—
						(i)to
			 improve management of the Sanctuaries; or
						(ii)to
			 diminish threats to the health of the ecosystems in the Sanctuaries;
						(D)establish a
			 long-term ecological monitoring program and database, including the development
			 and implementation of a resource information system to disseminate information
			 on the ecosystem, history, culture, and management of the Sanctuaries;
					(E)identify
			 alternative sources of funding needed to fully implement the provisions of each
			 such plan to supplement appropriations made to carry out the National Marine
			 Sanctuaries Act (16 U.S.C. 1431 et seq.);
					(F)ensure
			 coordination and cooperation between the superintendents of each of the
			 Sanctuaries and other Federal, State, and local authorities with jurisdiction
			 over areas within or adjacent to one of the Sanctuaries to manage issues
			 affecting the Sanctuaries, including surface water runoff, stream and river
			 drainages, and navigation;
					(G)in the case of
			 revisions to such plan for the Farallones NMS, promote cooperation with farmers
			 and ranchers operating in the watersheds adjacent to the Farallones NMS and
			 establish voluntary best management practices programs;
					(H)promote
			 cooperative and educational programs with fishing vessel operators and crews
			 operating in the waters of the Sanctuaries, and, whenever possible, include
			 individuals who engage in fishing and their vessels in cooperative research,
			 assessment, and monitoring programs and educational programs to promote
			 sustainable fisheries, conservation of resources, and navigational safety;
			 and
					(I)promote education
			 and public awareness, among users of the Sanctuaries, about the need for marine
			 resource conservation and safe navigation and marine transportation.
					(c)Application of
			 existing regulationsThe regulations for Farallones NMS in
			 subpart H of part 922 of title 15, Code of Federal Regulations (or any
			 corresponding similar regulation) or of the Cordell Bank NMS in subpart K of
			 such part 922 (or any corresponding similar regulation), including any
			 regulations issued as a result of a joint management plan review for the
			 Sanctuaries conducted pursuant to section 304(e) of the National Marine
			 Sanctuaries Act (16 U.S.C. 1434(e)), shall apply to the areas added to each
			 Sanctuary, respectively, under subsection (a) or (b) of section 5 until the
			 Secretary modifies such regulations in accordance with subsection (d) of this
			 section.
			(d)Revised
			 regulations
				(1)In
			 generalNot later than 24 months after the date of the enactment
			 of this Act, the Secretary shall—
					(A)carry out an
			 assessment of necessary revisions to the regulations for the Sanctuaries to
			 ensure the protection of the resources of the Sanctuaries in a manner that is
			 consistent with the purposes and policies of the National Marine Sanctuaries
			 Act (16 U.S.C. 1431 et seq.) and the goals and objectives for the areas added
			 to either of the Sanctuaries under subsection (a) or (b) of section 5;
			 and
					(B)issue final
			 regulations for the Sanctuaries that include any revisions identified in the
			 assessment carried out under subparagraph (A).
					(2)Regulation of
			 specific activitiesIn carrying out the assessment required by
			 paragraph (1)(A), the Secretary shall consider appropriate regulations
			 for—
					(A)the deposit or
			 release of introduced species into the Sanctuaries; and
					(B)the alteration of
			 stream and river drainage into the Sanctuaries.
					(3)ConsiderationsIn
			 carrying out the assessment required by paragraph (1)(A), the Secretary shall
			 consider exempting from further regulation under the National Marine
			 Sanctuaries Act or this Act discharges that are permitted under a National
			 Pollution Discharge Elimination System permit that is in effect on the date of
			 enactment of this Act, or under a new or renewed National Pollution Discharge
			 Elimination System permit if such permit—
					(A)does not increase
			 pollution in the Sanctuaries; and
					(B)that
			 originates—
						(i)in
			 the Russian River Watershed outside the boundaries of the Gulf of the
			 Farallones National Marine Sanctuary; or
						(ii)from the Bodega
			 Marine Laboratory.
						(e)Public
			 participationThe Secretary shall provide for the participation
			 of the general public in the review and revision of the management plans for
			 the Sanctuaries and relevant regulations under this section.
			8.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary to carry out this Act—
			(1)$3,000,000 for
			 each of fiscal years 2012 through 2016, for activities other than construction
			 and acquisition activities; and
			(2)$3,500,000 for
			 fiscal year 2012 and such sums as may be necessary for each of fiscal years
			 2013 through 2016, for construction and acquisition activities.
			
